
	
		II
		109th CONGRESS
		2d Session
		S. 3995
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. DeMint (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide education opportunity grants to low-income
		  secondary school students.
	
	
		1.Short titleThis Act may be cited as the
			 Education Opportunity
			 Act.
		2.FindingsCongress finds the following:
			(1)The academic
			 intensity of a student's secondary school curriculum counts more than any other
			 precollegiate factor in providing momentum toward eventual completion of a
			 college degree.
			(2)By failing to
			 provide challenging course work, some secondary schools do not present adequate
			 opportunities for all students to learn. Some groups of students are excluded
			 from such opportunities more than others. For example, students from the lowest
			 socioeconomic status are much more likely than their wealthier peers to attend
			 secondary schools that do not offer any mathematics beyond Algebra 2.
			(3)To close gaps in
			 the preparation for college, and in the eventual attainment of a college
			 degree, the provision of challenging curriculum for all students is
			 necessary.
			(4)Colleges and
			 community colleges have recently begun to provide challenging courses to
			 secondary school students, and distance learning provides additional options if
			 students have access to distance learning technology.
			(5)The cost of
			 enrolling in a college-level course is a barrier to learning opportunities for
			 those students most in need of such opportunities. Providing grants to capable
			 students from low-income families will provide these students with increased
			 access to the challenging coursework that leads to success in college or the
			 workplace.
			3.Education opportunity
			 grants for eligible low-income secondary school students
			(a)Education
			 opportunity grants for eligible low-income secondary school
			 studentsPart A of title IV
			 of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					9Education
				Opportunity Grants for Eligible Low-Income Secondary School Students
						420L.Education
				opportunity grants
							(a)Education
				opportunity grants authorizedThe Secretary is authorized to
				award grants to eligible low-income secondary school students to enable the
				students to pay the cost of taking eligible courses while enrolled in secondary
				school.
							(b)DefinitionsIn
				this section:
								(1)Eligible
				courseThe term eligible course means a
				course—
									(A)that is offered
				by an institution of higher education eligible to participate in a program
				under this title;
									(B)for which the
				institution of higher education awards postsecondary academic credit that is
				transferrable;
									(C)that is held at
				the institution of higher education, held at a secondary school, or offered in
				whole or in part through telecommunications; and
									(D)that is not
				remedial in nature.
									(2)Eligible
				low-income secondary school studentThe term eligible
				low-income secondary school student means a student who—
									(A)is enrolled in a
				secondary school;
									(B)has a family
				income that is less than 185 percent of the poverty line (as defined by the
				Office of Management and Budget, and revised annually in accordance with
				section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))
				applicable to a family of the size involved; and
									(C)is a junior or
				senior in secondary school and is making satisfactory progress toward on-time
				graduation from secondary school.
									(c)Amount
								(1)In
				generalThe Secretary shall award a grant under this section to
				an eligible low-income secondary school student in an amount equal to the cost
				of tuition for each eligible course the student takes while the student is
				enrolled in secondary school, except that the total amount of grant assistance
				awarded under this section to an eligible low-income secondary school student
				for any academic year shall not exceed $4,050.
								(2)Cost of
				tuitionThe cost of tuition for an eligible course shall be the
				lesser of—
									(A)the cost of
				tuition and any necessary fees or supplies that the institution of higher
				education charges students of the secondary school that the eligible low-income
				secondary school student attends for the eligible course; or
									(B)$1,200.
									(d)Rule of
				constructionNothing in this section shall be construed to affect
				any policy or agreement, under which an institution of higher education offers
				discounted tuition, fees, or supply costs to secondary school students, that
				was in existence on the day before that date of enactment of the Education
				Opportunity Act.
							(e)Supplement Not
				SupplantGrant funds provided under this section shall
				supplement, not supplant, other non-Federal funds that are available to assist
				an eligible low-income secondary school student pay for an eligible course
				while the student is enrolled in secondary school.
							(f)Interaction
				with Federal Pell GrantsAn eligible low-income secondary school
				student's receipt of an award under this section shall not in any way affect
				the student's future eligibility for a Federal Pell Grant under section 401 or
				the amount of such Federal Pell Grant.
							(g)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $50,000,000 for fiscal year 2007 and each of the 4
				succeeding fiscal
				years.
							.
			(b)Sense of the
			 SenateIt is the sense of the Senate that—
				(1)any funds
			 appropriated to carry out the grant program under section 420L of the Higher
			 Education Act of 1965 (as added by subsection (a)) should be in addition to the
			 funds appropriated for Federal Pell Grants under section 401 of such Act;
			 and
				(2)the funding of
			 the grant program under section 420L of such Act should not in any way affect
			 the amount that is appropriated for Federal Pell Grants.
				
